PER CURIAM
Defendant appeals from his convictions of felony murder, ORS 163.115, kidnapping in the first degree, ORS 163.235, and conspiracy to commit second degree kidnapping, ORS 161.450 and 163.225, entered after a jury trial. We remand for resentencing.
Defendant makes three assignments of error, only the last of which requires discussion. The trial court merged the conspiracy and the kidnapping convictions with the felony murder conviction for sentencing purposes, and imposed a single life sentence. Defendant contends, and the state concedes, that the trial court should have merged the convictions themselves into a single conviction for felony murder. We agree.
Although the trial court’s sentence order may be interpreted differently, it appears that defendant’s convictions were not merged. On remand, the order should be clarified to reflect a single conviction for felony murder.
Remanded for resentencing.